 
 
IV 
111th CONGRESS
1st Session
H. RES. 704 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2009 
Mr. Filner submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Deploring the ongoing violence by Iraqi security forces against the residents of Camp Ashraf in Iraq. 


Whereas on July 28, 2009, Iraqi troops and police carried out a violent raid against the residents of Camp Ashraf in Iraq, the longstanding home of an Iranian opposition group;
Whereas Iraqi troops fatally shot a number of Camp Ashraf residents and wounded scores of others; and
Whereas the United States Embassy Statement on Transfer of Security Responsibility for Camp Ashraf of December 28, 2008, states that, The Government of Iraq has provided the US Government written assurances of humane treatment of the Camp Ashraf residents in accordance with Iraq’s Constitution, laws and international obligations.: Now, therefore, be it 
 
That the House of Representatives—
(1)deplores the ongoing violence by Iraqi security forces against the residents of Camp Ashraf; 
(2)calls upon the Iraqi Government to live up to its commitment to the United States to ensure the continued well-being of those living in Camp Ashraf and prevent their involuntary return to Iran; and
(3)calls upon the President to take all necessary and appropriate steps to support the commitments of the United States under international law and treaty obligations to ensure the physical security and protection of Camp Ashraf residents against inhumane treatment and involuntary deportation by Iraqi security forces. 
 
